Title: To James Madison from Ralph Fuentes, 7 January 1802
From: Fuentes, Ralph
To: Madison, James


					
						Sir,
						Teneriffe the 7th. January 1802.
					
					I have the honour to inform you, that John Culnan Esqr. the American Consul for the Canary Islands, having occasion to attend his private Concerns in Europe, appointed me his Deputy the 10th. May 1798.
					Mr. Culnan since returned to this Island, but his Health obliged him again to leave it in Septr. 1800: and I continued to act for him under the same Commission.  When I first accepted this appointment, it was in the persuation that I should reap some advantage from it, but I have found myself much disappointed.  The fees for a few signatures is all the Profit that the Consulship has rendered; whereas I have been put to much unavoidable expence, being a Consul called upon by all American Citizens who were in distress or felt themselves injured.  I have also been obliged frequently to neglect my private affairs to act as interpreter on every Occasion where an American Citizen was concerned.
					I merely mention these Circumstances as a motive for my requesting to be excused from the commission entrusted to me by Mr Culnan, whose present precarious state of Health makes me doubt will not return to this Island, but I deem myself bound in honour to continue to that as Proconsul, ’till that the American Government may be pleased to nominate some other person to take Charge of the Consulship during Mr Culnan’s absence.  I have the honour to be, Sir, Your most obt. & very h’ble Servant
					
						Ralph Fuentes
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
